Appeal by plaintiffs’ attorneys from an order of the Supreme Court, Kings County, dated October 13, 1967, which directed said attorneys to pay to plaintiffs’ former attorney $1,140 out of the amount previously allowed to appellants, by court order, for legal services in this negligence action. Order modified, on the facts, by reducing the amount of $1,140 in the second decretal paragraph to $350. As so modified order affirmed, without costs. In our opinion the reasonable value of the legal services rendered by the former attorney and his of counsel attorney is $350 and the higher award made by the Special Term was unwarranted on this record. Brennan, Acting P. J., Rabin, Benjamin, Munder and Martuscello, JJ., concur.